PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4344
ROBERT T. BENNAFIELD,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Henry C. Morgan, Jr., District Judge.
                             (CR-00-57)

                      Argued: February 28, 2002

                       Decided: April 30, 2002

   Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Wilkins wrote the opinion, in which Judge Luttig and Judge
Gregory joined.


                             COUNSEL

ARGUED: Oldric Joseph Labell, Jr., Newport News, Virginia, for
Appellant. Robert Edward Bradenham, II, Assistant United States
Attorney, Norfolk, Virginia, for Appellee. ON BRIEF: Paul J.
McNulty, United States Attorney, Norfolk, Virginia, for Appellee.
2                   UNITED STATES v. BENNAFIELD
                             OPINION

WILKINS, Circuit Judge:

   Robert T. Bennafield appeals his convictions and sentences for two
counts of possession of a controlled substance, see 21 U.S.C.A.
§ 844(a) (West 1999), arguing, inter alia, that his convictions are
unconstitutionally duplicative. We affirm in part, vacate in part, and
remand for resentencing.

                                  I.

   On June 9, 2000, Bennafield was driving a rental van when he was
stopped by Newport News police detectives. Accompanying Benna-
field was a male passenger, Dekal Flocker, who was seated in the sec-
ond row of seats. When the van stopped, Bennafield fled on foot
while Flocker remained in the vehicle. As he fled, Bennafield threw
to the ground a bag that was later determined to contain cocaine base;
another bag containing a mixture of powder cocaine and cocaine base
was recovered from his person after his arrest. The total weight of
these substances was determined to be 6.66 grams.

   An inventory search of the vehicle revealed a pair of blue denim
shorts on the floorboard under the rear row of seats. Inside one pocket
of the shorts was a plastic bag containing 109.9 grams of cocaine
base. A subsequent analysis of human DNA isolated from a stain on
an inside pocket of the shorts eliminated Flocker but not Bennafield
as a contributor of the DNA.

   Bennafield was indicted by a federal grand jury on two counts.
Count One alleged that he "knowingly and intentionally possess[ed]
with intent to distribute approximately 6.66 grams of cocaine base,"
J.A. 9, and Count Two alleged the same with regard to 109.9 grams
of cocaine base. See 21 U.S.C.A. § 841(a) (West 1999). Prior to trial,
Bennafield requested in writing that the jury be instructed on the
offense of simple possession of a controlled substance, which he con-
tended was a lesser included offense of the crimes charged in the
indictment.
                     UNITED STATES v. BENNAFIELD                        3
   At trial, the district court charged the jury regarding simple posses-
sion, as Bennafield had requested. The jury acquitted Bennafield of
the two counts of possession with the intent to distribute but con-
victed him of two counts of simple possession. On a special verdict
form, the jury found with regard to Count One that the substance at
issue was "at least" five grams of a mixture containing cocaine base,1
J.A. 298, and with regard to Count Two that the substance was 50
grams or more of a mixture containing cocaine base. Bennafield
received two concurrent 213-month sentences with three years super-
vised release and two $100 special assessments.

                                   II.

   Bennafield first argues that his two convictions were unconstitu-
tionally duplicative because his conduct amounted only to a single
violation of § 844(a). Because Bennafield’s objection is raised for the
first time on appeal, our review is for plain error. See United States
v. Olano, 507 U.S. 725, 731-32 (1993). In order to establish our
authority to notice an error not preserved by timely objection, Benna-
field must demonstrate that an error occurred, that the error was plain,
and that the error affected his substantial rights. See id. at 732. To be
plain, an error must be "clear" or "obvious," id. at 734 (internal quota-
tion marks omitted), at least by the time of appeal, see Johnson v.
United States, 520 U.S. 461, 468 (1997). And, to affect substantial
rights, an error must be prejudicial to the appellant. See United States
v. Hastings, 134 F.3d 235, 240 (4th Cir. 1998). Even if Bennafield
can satisfy these requirements, correction of the error remains within
our discretion, which we "should not exercise . . . unless the error
‘seriously affect[s] the fairness, integrity or public reputation of judi-
cial proceedings.’" Olano, 507 U.S. at 732 (second alteration in origi-
nal) (quoting United States v. Young, 470 U.S. 1, 15 (1985)).

   We turn first to the question of whether Bennafield was properly
convicted of two § 844(a) violations for his simultaneous possession
of multiple packages of cocaine base. This inquiry, in turn, requires
  1
   The relevant portion of the statute of conviction requires an amount
that "exceeds" five grams to warrant a sentence of more than three years
imprisonment. 21 U.S.C.A. § 844(a). We need not address this discrep-
ancy because we vacate the Count One conviction on other grounds.
4                    UNITED STATES v. BENNAFIELD
us to determine "[w]hat Congress has made the allowable unit of
prosecution" under 21 U.S.C.A. § 844(a). Bell v. United States, 349
U.S. 81, 81 (1955) (internal quotation marks omitted). To do so, we
must look to the language of the statute, being mindful that any
ambiguity must be resolved in favor of the defendant under the rule
of lenity. See id. at 83.

   Section 844(a) makes it unlawful for any person "knowingly or
intentionally to possess a controlled substance" unless certain excep-
tions apply. 21 U.S.C.A. § 844(a). It also states that, in specified cir-
cumstances, "a person convicted under this subsection for the
possession of a mixture or substance which contains cocaine base
shall be imprisoned not less than 5 years and not more than 20 years."2
Id. Nothing in this language clearly demonstrates that Bennafield’s
simultaneous possession of the separate packages of cocaine base
constituted multiple offenses. It is true that through a literal construc-
tion of the statute, we could conclude that the terms "a mixture" and
"a . . . substance" refer to a single mixture or substance, and therefore
that possession of separate packages constitutes multiple offenses.
However, "[t]he Supreme Court has cautioned . . . that the question
of what constitutes the allowable unit of prosecution ‘cannot be
answered merely by a literal reading’ of the statute." United States v.
Dunford, 148 F.3d 385, 390 (4th Cir. 1998) (quoting United States v.
Universal C.I.T. Credit Corp., 344 U.S. 218, 221 (1952)). Indeed, in
Dunford, we held that language similar to that of § 844(a) was ambig-
uous regarding whether simultaneous illegal possession of multiple
firearms and ammunition in one’s home constituted multiple crimes.
See Dunford, 148 F.3d at 390 (interpreting 18 U.S.C.A. § 922(g)
(West 2000), which makes it unlawful for any member of a certain
class to "possess . . . any firearm or ammunition"). Accordingly, we
hold that § 844(a) does not unambiguously provide that simultaneous
possession of multiple packages of cocaine base in close proximity to
one another constitutes multiple crimes. See United States v. Dixon,
921 F.2d 194, 196 (8th Cir. 1990) (holding that when officers stopped
defendant leaving his hotel and found cocaine both on his person and
under the bed in his hotel room, only one possession offense was
    2
   We need not decide whether the latter language defines a separate
crime. See United States v. Stone, 139 F.3d 822, 828-34 (11th Cir. 1998)
(per curiam) (recognizing circuit split).
                     UNITED STATES v. BENNAFIELD                       5
committed). But cf. United States v. Grandison, 783 F.2d 1152, 1156
(4th Cir. 1986) (holding that Congress intended that simultaneous
possession of multiple drugs of different schedules would constitute
multiple offenses under 21 U.S.C.A. § 841(a) "[b]ecause different
penalties are provided for possession with intent to distribute drugs
listed in different schedules"). In view of the similarity of this case
to Dunford, we conclude that Dunford is controlling and that the error
was therefore plain.3

   The Government contends that even if the district court plainly
erred in entering judgment against Bennafield on both counts, the
error did not affect Bennafield’s substantial rights because the district
court ordered his sentences to be served concurrently. However, in
addition to being subjected to an additional conviction, which itself
can have collateral consequences, see Ball v. United States, 470 U.S.
856, 865 (1985), Bennafield was prejudiced by the additional $100
special assessment. Accordingly, because the error here was plain and
affected Bennafield’s substantial rights, and because no significant
factor weighs against our correcting it, we exercise our discretion to
vacate the Count One conviction and remand for resentencing.4

                                  III.

   Bennafield also contends that the district court abused its discretion
in admitting the 109.9 grams of cocaine base into evidence, contend-
ing that the probative value of the evidence is substantially out-
weighed by the danger that it would cause him unfair prejudice. See
Fed. R. Evid. 403. We do not perceive any way in which Bennafield
  3
     The Government argues that Bennafield committed two offenses by
actually possessing one quantity of cocaine base and constructively pos-
sessing another. However, the Government points to no language in
§ 844(a) that demonstrates, or even suggests, that actual possession of
one quantity of cocaine base and constructive possession of another at
the same time and in approximately the same location constitute separate
offenses.
   4
     Because we vacate the Count One conviction, we do not address Ben-
nafield’s other allegations of error regarding that conviction. Nor do we
address Bennafield’s patently meritless argument that the district court
erred in assigning him to Criminal History Category V.
6                    UNITED STATES v. BENNAFIELD
might have been unfairly prejudiced by the admission of this evi-
dence, nor does Bennafield offer one. See Mullen v. Princess Anne
Volunteer Fire Co., 853 F.2d 1130, 1134 (4th Cir. 1988) ("All rele-
vant evidence is ‘prejudicial’ in the sense that it may prejudice the
party against whom it is admitted. Rule 403, however, is concerned
only with ‘unfair’ prejudice. That is, the possibility that the evidence
will excite the jury to make a decision on the basis of a factor unre-
lated to the issues properly before it."). Accordingly, we reject this
claim.

                                   IV.

    Bennafield next maintains that the Government’s expert DNA testi-
mony was not sufficiently probative to constitute sufficient evidence
to sustain his Count Two conviction. On review of the sufficiency of
the evidence, a verdict "must be sustained if there is substantial evi-
dence, taking the view most favorable to the Government, to support
it." Glasser v. United States, 315 U.S. 60, 80 (1942). We conclude
that the evidence was sufficient to support the Count Two conviction.

   The Government’s DNA expert, Betty Jane Blankenship, obtained
DNA from the stain on the shorts and compared it to samples taken
from Bennafield and Flocker at eight different genetic loci. She testi-
fied that because she was able to obtain only a small amount of DNA
from the shorts, she was able to obtain results on only seven of the
eight loci. She also stated that the typing results of at least six of the
seven loci were consistent with Bennafield’s DNA, and the results of
the seventh, D5S818, were inconclusive. Using the six conclusive
results and assuming that there were two contributors to the DNA stain,5
Blankenship undertook a numerical analysis of the data. She con-
cluded that Bennafield was 50,000 times more likely to be a contribu-
tor than a random black person, 3,000,000 times more likely than a
Hispanic, and 13,000,000 times more likely than a white person.

   Bennafield claims that Blankenship’s testimony was not based on
all of the relevant facts because her numerical analysis did not include
the results of her examination of locus D5S818. Accordingly, he
    5
   Blankenship testified that the results obtained from the DNA on the
shorts indicated that two different people contributed to that DNA.
                     UNITED STATES v. BENNAFIELD                      7
argues, her testimony was not sufficiently probative to sustain the
Count Two conviction. We disagree. Blankenship considered her
examination of locus D5S818 and determined that it did not affect her
numerical analysis because she could not determine whether the type
results matched Bennafield’s DNA. Blankenship’s approach in this
regard was quite reasonable, and her testimony, if credited by the
jury, was sufficient to support the Count Two conviction.

   Bennafield also argues that Blankenship’s conclusions were faulty
because they were based on the assumption that there were two, rather
than three, contributors to the DNA obtained from the shorts. How-
ever, Blankenship explained why she believed the results were consis-
tent with her assumption that there were two contributors, and the
reliability of her conclusions was an issue for the jury to resolve. See
United States v. Griley, 814 F.2d 967, 975 (4th Cir. 1987).

                                  V.

   Bennafield also maintains that the district court erred in charging
the jury on the crime of simple possession, arguing that that offense
is not a lesser included offense of the crimes charged in the indict-
ment. We need not address whether the instruction constituted error,
however, because any error was clearly invited by Bennafield, who
specifically requested the jury instruction of which he now complains.
See United States v. Herrera, 23 F.3d 74, 75-76 (4th Cir. 1994) (hold-
ing that when defendant requested instruction on crime that he
claimed was lesser included offense of offense charged in indictment,
invited error doctrine barred consideration of subsequent claim that
instruction should not have been given).

                                  VI.

  In sum, because we conclude that Bennafield’s illegal conduct
amounted only to a single violation of § 844(a), we vacate his Count
One conviction and remand for resentencing. Finding no other error,
we otherwise affirm.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED